Broyles, C. J.
1. No material error appears in any of the excerpts from the charge of the court, complained of, when considered in the light of the entire charge and the facts of the case.
2. Under repeated rulings of the Supreme Court and of this court, the failure to charge upon the subject of good character is not error, in the absence of a timely and appropriate written request for such instruction.
3. The defendant’s conviction not depending wholly upon circumstantial evidence, the court did not err, in the absence of a timely and appropriate written request, in failing to instruct the jury upon the law of circumstantial evidence. See, in this connection, Carter v. State, 21 Ga. App. 493 (94 S. E. 630).
4. The several grounds of the motion for a new trial, complaining of the refusal of the court to give certain instructions to the jury cannot be considered, it not being alleged in any of the grounds that the- requested charge was pertinent and applicable to the facts of the case. Killabrew v. State, 26 Ga. App. 231 (2) (105 S. E. 711).
5. The verdict was authorized by the evidence, and the overruling of the motion for a new trial was not error.

Judgment affirmed.


Luke and Bloodworth, J.J., concur.